                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


JOHN C. RAYBURN,
                                                  Case No. 2:18-cv-1534
               Plaintiff,                         JUDGE EDMUND A. SARGUS, JR.
                                                  Magistrate Judge Kimberly A. Jolson
       v.

STAFFILINO CHEVROLET, INC.,
et. al.,

               Defendants.

                                             ORDER

       This matter is before the Court on the Parties’ Joint Motion to Provide Notice to Non-Class

Members. (ECF No. 67). The parties request authorization to notify certain individuals who

received the Class Notice that they are not in the Settlement Class. The specific notice is included

as Exhibit A attached to the Joint Motion. (ECF No. 67-1). For good cause shown the Court

GRANTS the Joint Motion and authorizes the proposed notice attached as Exhibit A thereto. (ECF

No. 67). This case remains closed.

       IT IS SO ORDERED.


5/24/2021                                       s/Edmund A. Sargus, Jr.
DATE                                            EDMUND A. SARGUS, JR.
                                                UNITED STATES DISTRICT JUDGE
